DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/15/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reasons:
The listings of Non-Patent Literature Documents #3, #4, #10 in the IDS don’t clearly indicate the dates of these documents.
It has been placed in the application file, but part of the information referred to therein has not been considered as to the merits.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hahn, US 10,438,494.

For claim 1. Hahn teaches: A server apparatus (Hahn, fig 3, column 8, line 14 to column 12, line 30, “The aerial vehicle management system 104 may be in communication with the aerial vehicle 106, the controller 310, and the air space coordination system 312 via one or more network(s) 306 (hereinafter, “the network 306”)… Turning now to the details of the aerial vehicle management device 204 of the aerial vehicle 106, the aerial vehicle management device 204 may include at least one memory 314 and one or more processing units (or processor(s)) 316… The memory 314 may store program instructions (e.g., a flight plan management engine 302(a)) that are loadable and executable on the processor(s) 316, as well as data generated during the execution of these programs… The aerial vehicle management system 104 may include at least one memory 332 and one or more processing units (or processor(s)) 334… The memory 332 may store program instructions (e.g., the flight plan management engine 302(b)) that are loadable and executable on the processor(s) 334, as well as data generated during the execution of these programs.”; aerial vehicle management system 104 is a server; alternatively, aerial vehicle management device 204 is also a server) for detecting connectivity anomalies for guiding an unmanned aerial vehicle (UAV) in a flight area within airspace, (Hahn, fig 8-9, column 19, line 1 to column 20, line 39) comprising: 
a first interface configured for acquiring a result of a connectivity measurement performed by the UAV or a communication terminal different from the UAV at a location within the flight area; (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “The flight plan management engine 302, whether embodied in the aerial vehicle 106, the aerial vehicle management system 104, or a suitable combination of the foregoing, may perform the process 900 of FIG. 9… At 906, the process 900 receives a radio-frequency communication from a particular cellular access point. This may be performed by the communication module 402. In some examples, the radio-frequency communication is received by a communication system of the aerial vehicle. The cellular access point may be one of the set of cellular access points. In some examples, the radio-frequency communication may be associated with a radio-frequency transmission characteristic. The radio-frequency transmission characteristic may be different from the expected radio-frequency communication characteristic. The radio-frequency communication may be received while the aerial vehicle is in flight.”)
and circuitry configured for determining a deviation of the result of the connectivity measurement from a predicted connectivity at the location to detect a connectivity anomaly at the location, (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “At 906, the process 900 receives a radio-frequency communication from a particular cellular access point. This may be performed by the communication module 402. In some examples, the radio-frequency communication is received by a communication system of the aerial vehicle. The cellular access point may be one of the set of cellular access points. In some examples, the radio-frequency communication may be associated with a radio-frequency transmission characteristic. The radio-frequency transmission characteristic may be different from the expected radio-frequency communication characteristic. The radio-frequency communication may be received while the aerial vehicle is in flight.”)
wherein the predicted connectivity is obtained from predicted coverage data indicating network coverage in the flight area and currently used for guiding the UAV. (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “The process 900 begins at 902 by receiving a flight plan. This may be performed by the communication module 402 (FIG. 4). The flight plan may be received from an aerial vehicle management system. The flight plan may include (i) a beginning point, (ii) an end point, (iii) a set of directions defining a flight path for navigating between the beginning point and the end point, and (iv) a set of speeds corresponding to the set of directions. The set of speeds may be computed based at least in part on an expected radio-frequency transmission characteristic of a set of cellular access points. The set of cellular access points may be disposed along the flight path. In some examples, the expected radio-frequency transmission characteristic may include a signal quality characteristic, a bandwidth characteristic, a signal loss characteristic, and/or a intercarrier interference characteristic (e.g., a characteristic that defines one or more aspects communications affected by intercarrier interference). At 904, the process 900 instructs propulsion in accordance with the flight plan. This may be performed by the navigation module 406 (FIG. 4). In some examples, instructing propulsion includes instructing a propulsion system of the aerial vehicle to propel the aerial vehicle in accordance with the flight plan.”)

For claim 2. Hahn discloses all the limitations of claim 1, and Hahn further teaches: and further comprising a second interface configured for acquiring the predicted connectivity at the location. (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “The process 900 begins at 902 by receiving a flight plan. This may be performed by the communication module 402 (FIG. 4). The flight plan may be received from an aerial vehicle management system. The flight plan may include (i) a beginning point, (ii) an end point, (iii) a set of directions defining a flight path for navigating between the beginning point and the end point, and (iv) a set of speeds corresponding to the set of directions. The set of speeds may be computed based at least in part on an expected radio-frequency transmission characteristic of a set of cellular access points. The set of cellular access points may be disposed along the flight path. In some examples, the expected radio-frequency transmission characteristic may include a signal quality characteristic, a bandwidth characteristic, a signal loss characteristic, and/or a intercarrier interference characteristic (e.g., a characteristic that defines one or more aspects communications affected by intercarrier interference).”)

For claim 3. Hahn discloses all the limitations of claim 1, and Hahn further teaches: comprising a third interface configured for automatically reporting the connectivity anomaly at the location to an aviation control node. (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “The flight plan management engine 302, whether embodied in the aerial vehicle 106, the aerial vehicle management system 104, or a suitable combination of the foregoing, may perform the process 900 of FIG. 9… At 908, the process 900 adjusts the flight plan based at least in part on the radio-frequency transmission characteristic of the radio-frequency communication. This may be performed by the flight planning module 404 (FIG. 4). The flight plan may be adjusted while the aerial vehicle is in flight. In some examples, adjusting the flight plan may include: adjusting the set of directions to cause the aerial vehicle to directionally deviate from the flight path, or adjusting the set of speeds to cause the aerial vehicle to speed up or to slow down during at least one segment of the flight path.”; column 17, line 35-54, “At 622, the process 600 instructs the aerial vehicle 106 to navigate in accordance with the adjusted flight plan. This may be performed by the navigation module 406 (FIG. 4). In some examples, navigating in accordance with the adjusted flight plan may include providing the adjusted flight plan to the aerial vehicle 106. In some examples, the flight plan, including the flight path 606, may be adjusted while the aerial vehicle 106 is flying. For example, the aerial vehicle 106 may receive information about an unexpected obstacle, a change in expected characteristics of the access point 118(5) (e.g., unavailable, insufficient bandwidth, unavailable signals, etc.), a command from the air space coordination system 312, or for any other suitable reason. In some examples, the flight plan may be adjusted because the aerial vehicle 106 determines that current communications between the aerial vehicle 106 and the access point 118(5) fail to meet the communication criteria. In this manner, adjusting the flight path 606 may be a precomputed action, in response to certain events, and/or as some other dynamic action.”)

For claim 5. Hahn discloses all the limitations of claim 1, and Hahn further teaches: wherein the connectivity anomaly is at least one of: an anomaly of a signal power, or an anomaly of a handover probability of handover by the UAV at the location from one network node to another network node. (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “In some examples, the expected radio-frequency transmission characteristic may include a signal quality characteristic, a bandwidth characteristic, a signal loss characteristic, and/or a intercarrier interference characteristic (e.g., a characteristic that defines one or more aspects communications affected by intercarrier interference)… At 906, the process 900 receives a radio-frequency communication from a particular cellular access point. This may be performed by the communication module 402. In some examples, the radio-frequency communication is received by a communication system of the aerial vehicle. The cellular access point may be one of the set of cellular access points. In some examples, the radio-frequency communication may be associated with a radio-frequency transmission characteristic. The radio-frequency transmission characteristic may be different from the expected radio-frequency communication characteristic. The radio-frequency communication may be received while the aerial vehicle is in flight.”; signal quality is signal power)

For claim 6. Hahn discloses all the limitations of claim 1, and Hahn further teaches: wherein the circuitry is configured for determining an area of risk including the location where aviation of the UAV is to be avoided. (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “At 806, the process 800 determines a region of a flight path where a future communication between the aerial vehicle and a particular access point would not meet a communication criterion. This may be performed by the flight planning module 404. In some examples, the information about the set of access points may be third information. Determining the region of the flight path may be based at least in part on the third information. At 808, the process 800 adjusts the flight path based at least in part on the determined region of the flight path. This may be performed by the flight planning module 404. In some examples, adjusting the flight path may include computing a reduced speed value applicable to movements of the aerial vehicle within the determined region. In some examples, adjusting the flight path may include computing a flight path deviation that, when followed by the aerial vehicle, avoids the determined region. In this example, the flight path deviation may include a horizontal flight path deviation and/or a vertical flight path deviation.”; also see fig 6, column 15, line 53 to column 16, line 5, “At 614, the process 600 determines a region of the flight path 606 where a future communication between the aerial vehicle 106 and the access point 118(5) would fail to meet communication criteria. This may be performed by the flight planning module 404. The communication criteria may include a measure of permissible data loss in the communications of the aerial vehicle with the access point 118(5) and other access points 118, when appropriate. For example, the measure may be in terms of a percentage, bytes, and the like. In some examples, the communication criteria are evaluated over the entire flight path 606 (e.g., overall criteria). In some examples, the communication criteria are evaluated over different segments or regions of the flight path 606 (e.g., regional communication criteria). For example, the flight path 606 may be divided into any suitable number of regions. In the illustrated example, the flight path 606 has been divided into three regions 616(1)-616(3). At 616, the process 600 may determine one of the regions 616 where the future communication would fail to meet the communication criteria.”)

For claim 7. Hahn discloses all the limitations of claim 6, and Hahn further teaches: wherein: the first interface is configured for acquiring a plurality of results of connectivity measurements at a plurality of locations including the result of the connectivity measurement at the location, and the circuitry is configured for determining the area of risk based on the plurality of results of connectivity measurements. (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “At 804, the process 800 accesses information about a set of access points. This may be performed by the communication module 402 (FIG. 4). The set of access points may be stored in a map of access points. The set of access points may be disposed relative to the flight path. In some examples, the information about the set of access points may include (i) geographic information identifying a set of locations of the set of access points and/or (ii) bandwidth information identifying available bandwidth for individual access points of the set of access points. At 806, the process 800 determines a region of a flight path where a future communication between the aerial vehicle and a particular access point would not meet a communication criterion. This may be performed by the flight planning module 404. In some examples, the information about the set of access points may be third information. Determining the region of the flight path may be based at least in part on the third information.”)

For claim 8. Hahn discloses all the limitations of claim 6, and Hahn further teaches: wherein the flight area is divided into a plurality of sub-areas, and the circuitry is configured for determining the area of risk to include a sub-area from among the plurality of sub-areas. (Hahn, fig 6, column 15, line 53 to column 17, line 24, “At 614, the process 600 determines a region of the flight path 606 where a future communication between the aerial vehicle 106 and the access point 118(5) would fail to meet communication criteria. This may be performed by the flight planning module 404. The communication criteria may include a measure of permissible data loss in the communications of the aerial vehicle with the access point 118(5) and other access points 118, when appropriate. For example, the measure may be in terms of a percentage, bytes, and the like. In some examples, the communication criteria are evaluated over the entire flight path 606 (e.g., overall criteria). In some examples, the communication criteria are evaluated over different segments or regions of the flight path 606 (e.g., regional communication criteria). For example, the flight path 606 may be divided into any suitable number of regions. In the illustrated example, the flight path 606 has been divided into three regions 616(1)-616(3). At 616, the process 600 may determine one of the regions 616 where the future communication would fail to meet the communication criteria.”)

For claim 9. Hahn discloses all the limitations of claim 1, and Hahn further teaches: wherein: the first interface is configured for acquiring a plurality of results of connectivity measurements including the result of the connectivity measurement, and the circuitry is configured for determining, based on the plurality of results of connectivity measurements, a trend in the deviation dependent on time or a direction in the three-dimensional flight area. (Hahn, column 15, line 53 to column 17, line 24, “At 614, the process 600 determines a region of the flight path 606 where a future communication between the aerial vehicle 106 and the access point 118(5) would fail to meet communication criteria. This may be performed by the flight planning module 404. The communication criteria may include a measure of permissible data loss in the communications of the aerial vehicle with the access point 118(5) and other access points 118, when appropriate. For example, the measure may be in terms of a percentage, bytes, and the like. In some examples, the communication criteria are evaluated over the entire flight path 606 (e.g., overall criteria). In some examples, the communication criteria are evaluated over different segments or regions of the flight path 606 (e.g., regional communication criteria). For example, the flight path 606 may be divided into any suitable number of regions. In the illustrated example, the flight path 606 has been divided into three regions 616(1)-616(3). At 616, the process 600 may determine one of the regions 616 where the future communication would fail to meet the communication criteria. In some examples, assuming a constant speed along the flight path 606, Doppler shift may affect radio-frequency signals passing between the aerial vehicle 106 and the access point 118(5) differently depending on the current region 616 where the aerial vehicle 106 is operating. This may be because when the aerial vehicle 106 is located in different regions 616 it has a different orientation with respect to the access point 118(5). In some examples, when the aerial vehicle 106 is approaching the access point 118(5) (e.g., located in the region 616(1)) and moving away from the access point 118(5) (e.g., located in the region 616(3)), the effects on signal transmission from Doppler shift may be higher than when the aerial vehicle 106 is passing by the access point 118(5) (e.g., located in the region 616(2)). In other examples, when the aerial vehicle 106 is approaching the access point 118(5) (e.g., located in the region 616(1)) and moving away from the access point 118(5) (e.g., located in the region 616(3)), the effects on signal transmission from Doppler shift may be lower than when the aerial vehicle 106 is passing by the access point 118(5) (e.g., located in the region 616(2)). At 614, the process 600 may also include using any suitable techniques to determine the degree to which signal transmission will be affected in each of the region(s) 614. Information about this determination may be used to determine how to adjust the flight path 606 and/or the speeds at which the aerial vehicle 106 should operate along the flight path 606 or along an adjusted flight path 618… Adjusting the flight path 606 to create the adjusted flight path 618 may include adjusting the direction of travel of the aerial vehicle 106. This may reduce the likelihood that signal transmissions between the aerial vehicle 106 and the access point 118(5) will be negatively affected by Doppler shift. For example, the adjusted flight path 618 may include a radial curve with respect to the access point 118(5). This may enable the aerial vehicle 106 to travel at a higher speed as compared to the flight path 606 and still maintain suitable communications with the access point 118(5). This may be because the effects of Doppler shift are minimized when the aerial vehicle 106 moves radially with respect to the access point 118(5). The diagram 602 illustrates a top view of the flight path 606, the access point 118(5), and the adjusted flight path 618. Thus, the adjusted flight path 618 is illustrated as curving to the left around the access point 118(5), perhaps at the same or a similar elevation as the flightpath 606. It is understood, however, that the flight path 606 may be adjusted in any suitable manner. For example, the flight path 606 may be adjusted to create one or more radial curves that extend vertically above the access point 118(5) (e.g., with one or more elevations that are greater than a maximum elevation of the access point 118(5)). The flight path 606 may be adjusted to create one or more radial curves that extend vertically below and to the side of the access point 118(5) (e.g., with one or more elevations that are less than a maximum elevation of the access point 118(5)). The flight path 606 may be adjusted to include radial curves in a combination of directions (e.g., up and to the right, up and to the left, down and to the right, down and to the left, etc.).”)

For claim 10. Hahn discloses all the limitations of claim 1, and Hahn further teaches: wherein detection of a plurality of connectivity anomalies including the connectivity anomaly is performed respectively for each wireless communication network of a plurality of wireless communication networks. (Hahn, fig 6, column 15, line 53 to column 17, line 24, “At 614, the process 600 determines a region of the flight path 606 where a future communication between the aerial vehicle 106 and the access point 118(5) would fail to meet communication criteria. This may be performed by the flight planning module 404. The communication criteria may include a measure of permissible data loss in the communications of the aerial vehicle with the access point 118(5) and other access points 118, when appropriate. For example, the measure may be in terms of a percentage, bytes, and the like. In some examples, the communication criteria are evaluated over the entire flight path 606 (e.g., overall criteria). In some examples, the communication criteria are evaluated over different segments or regions of the flight path 606 (e.g., regional communication criteria). For example, the flight path 606 may be divided into any suitable number of regions. In the illustrated example, the flight path 606 has been divided into three regions 616(1)-616(3). At 616, the process 600 may determine one of the regions 616 where the future communication would fail to meet the communication criteria. In some examples, assuming a constant speed along the flight path 606, Doppler shift may affect radio-frequency signals passing between the aerial vehicle 106 and the access point 118(5) differently depending on the current region 616 where the aerial vehicle 106 is operating. This may be because when the aerial vehicle 106 is located in different regions 616 it has a different orientation with respect to the access point 118(5). In some examples, when the aerial vehicle 106 is approaching the access point 118(5) (e.g., located in the region 616(1)) and moving away from the access point 118(5) (e.g., located in the region 616(3)), the effects on signal transmission from Doppler shift may be higher than when the aerial vehicle 106 is passing by the access point 118(5) (e.g., located in the region 616(2)). In other examples, when the aerial vehicle 106 is approaching the access point 118(5) (e.g., located in the region 616(1)) and moving away from the access point 118(5) (e.g., located in the region 616(3)), the effects on signal transmission from Doppler shift may be lower than when the aerial vehicle 106 is passing by the access point 118(5) (e.g., located in the region 616(2)). At 614, the process 600 may also include using any suitable techniques to determine the degree to which signal transmission will be affected in each of the region(s) 614. Information about this determination may be used to determine how to adjust the flight path 606 and/or the speeds at which the aerial vehicle 106 should operate along the flight path 606 or along an adjusted flight path 618.”)

For claim 11. Hahn teaches: An aviation control node (Hahn, fig 3, column 8, line 14 to column 12, line 30, “The aerial vehicle management system 104 may be in communication with the aerial vehicle 106, the controller 310, and the air space coordination system 312 via one or more network(s) 306 (hereinafter, “the network 306”)… Turning now to the details of the aerial vehicle management device 204 of the aerial vehicle 106, the aerial vehicle management device 204 may include at least one memory 314 and one or more processing units (or processor(s)) 316… The memory 314 may store program instructions (e.g., a flight plan management engine 302(a)) that are loadable and executable on the processor(s) 316, as well as data generated during the execution of these programs… The aerial vehicle management system 104 may include at least one memory 332 and one or more processing units (or processor(s)) 334… The memory 332 may store program instructions (e.g., the flight plan management engine 302(b)) that are loadable and executable on the processor(s) 334, as well as data generated during the execution of these programs.”; aerial vehicle management system 104 is an aviation control node; alternatively, aerial vehicle management device 204 is also an aviation control node) for guiding an unmanned aerial vehicle (UAV) in a flight area within air space, (Hahn, fig 8-9, column 19, line 1 to column 20, line 39) comprising: 
an input interface configured for receiving, from a server apparatus, a report of a connectivity anomaly determined based on a deviation of a result of a connectivity measurement performed by the UAV or a communication terminal different from the UAV at a location within the flight area (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “The flight plan management engine 302, whether embodied in the aerial vehicle 106, the aerial vehicle management system 104, or a suitable combination of the foregoing, may perform the process 900 of FIG. 9… At 906, the process 900 receives a radio-frequency communication from a particular cellular access point. This may be performed by the communication module 402. In some examples, the radio-frequency communication is received by a communication system of the aerial vehicle. The cellular access point may be one of the set of cellular access points. In some examples, the radio-frequency communication may be associated with a radio-frequency transmission characteristic. The radio-frequency transmission characteristic may be different from the expected radio-frequency communication characteristic. The radio-frequency communication may be received while the aerial vehicle is in flight.”)
and a predicted connectivity at the location obtained from predicted coverage data indicating network coverage in the flight area and currently used for guiding the UAV, (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “The process 900 begins at 902 by receiving a flight plan. This may be performed by the communication module 402 (FIG. 4). The flight plan may be received from an aerial vehicle management system. The flight plan may include (i) a beginning point, (ii) an end point, (iii) a set of directions defining a flight path for navigating between the beginning point and the end point, and (iv) a set of speeds corresponding to the set of directions. The set of speeds may be computed based at least in part on an expected radio-frequency transmission characteristic of a set of cellular access points. The set of cellular access points may be disposed along the flight path. In some examples, the expected radio-frequency transmission characteristic may include a signal quality characteristic, a bandwidth characteristic, a signal loss characteristic, and/or a intercarrier interference characteristic (e.g., a characteristic that defines one or more aspects communications affected by intercarrier interference). At 904, the process 900 instructs propulsion in accordance with the flight plan. This may be performed by the navigation module 406 (FIG. 4). In some examples, instructing propulsion includes instructing a propulsion system of the aerial vehicle to propel the aerial vehicle in accordance with the flight plan.”)
and circuitry configured for guiding of the UAV based on the received report of the connectivity anomaly at the location. (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “At 906, the process 900 receives a radio-frequency communication from a particular cellular access point. This may be performed by the communication module 402. In some examples, the radio-frequency communication is received by a communication system of the aerial vehicle. The cellular access point may be one of the set of cellular access points. In some examples, the radio-frequency communication may be associated with a radio-frequency transmission characteristic. The radio-frequency transmission characteristic may be different from the expected radio-frequency communication characteristic. The radio-frequency communication may be received while the aerial vehicle is in flight. At 908, the process 900 adjusts the flight plan based at least in part on the radio-frequency transmission characteristic of the radio-frequency communication. This may be performed by the flight planning module 404 (FIG. 4). The flight plan may be adjusted while the aerial vehicle is in flight. In some examples, adjusting the flight plan may include: adjusting the set of directions to cause the aerial vehicle to directionally deviate from the flight path, or adjusting the set of speeds to cause the aerial vehicle to speed up or to slow down during at least one segment of the flight path.”)

For claim 12. Hahn discloses all the limitations of claim 11, and Hahn further teaches: further comprising an output node configured for issuing a warning signal or an avoidance command indicating that a sub-section of the flight area including the location is to be avoided by UAVs including the UAV. (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “At 806, the process 800 determines a region of a flight path where a future communication between the aerial vehicle and a particular access point would not meet a communication criterion. This may be performed by the flight planning module 404. In some examples, the information about the set of access points may be third information. Determining the region of the flight path may be based at least in part on the third information. At 808, the process 800 adjusts the flight path based at least in part on the determined region of the flight path. This may be performed by the flight planning module 404. In some examples, adjusting the flight path may include computing a reduced speed value applicable to movements of the aerial vehicle within the determined region. In some examples, adjusting the flight path may include computing a flight path deviation that, when followed by the aerial vehicle, avoids the determined region. In this example, the flight path deviation may include a horizontal flight path deviation and/or a vertical flight path deviation.”; fig 4, column 12, line 31 to column 13, line 6, “The navigation module 406 may be configured to instruct the aerial vehicle 106 to navigate.”)

For claim 13. Hahn discloses all the limitations of claim 11, and Hahn further teaches: wherein the circuitry is configured for determining, based on the received report of the connectivity anomaly, an area of risk where aviation of the UAV is to be avoided. (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “At 806, the process 800 determines a region of a flight path where a future communication between the aerial vehicle and a particular access point would not meet a communication criterion. This may be performed by the flight planning module 404. In some examples, the information about the set of access points may be third information. Determining the region of the flight path may be based at least in part on the third information. At 808, the process 800 adjusts the flight path based at least in part on the determined region of the flight path. This may be performed by the flight planning module 404. In some examples, adjusting the flight path may include computing a reduced speed value applicable to movements of the aerial vehicle within the determined region. In some examples, adjusting the flight path may include computing a flight path deviation that, when followed by the aerial vehicle, avoids the determined region. In this example, the flight path deviation may include a horizontal flight path deviation and/or a vertical flight path deviation.”)

For claim 14. Hahn teaches: A method for detecting connectivity anomalies for guiding an unmanned aerial vehicle (UAV) in a flight area within air space, comprising the following steps to be performed by a server apparatus: (Hahn, fig 8-9, column 19, line 1 to column 20, line 39) 
acquiring a result of a connectivity measurement performed by the UAV or a communication terminal different from the UAV at a location within the flight area; (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “The flight plan management engine 302, whether embodied in the aerial vehicle 106, the aerial vehicle management system 104, or a suitable combination of the foregoing, may perform the process 900 of FIG. 9… At 906, the process 900 receives a radio-frequency communication from a particular cellular access point. This may be performed by the communication module 402. In some examples, the radio-frequency communication is received by a communication system of the aerial vehicle. The cellular access point may be one of the set of cellular access points. In some examples, the radio-frequency communication may be associated with a radio-frequency transmission characteristic. The radio-frequency transmission characteristic may be different from the expected radio-frequency communication characteristic. The radio-frequency communication may be received while the aerial vehicle is in flight.”)
and determining a deviation of the result of the connectivity measurement from a predicted connectivity at the location to detect a connectivity anomaly at the location, (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “At 906, the process 900 receives a radio-frequency communication from a particular cellular access point. This may be performed by the communication module 402. In some examples, the radio-frequency communication is received by a communication system of the aerial vehicle. The cellular access point may be one of the set of cellular access points. In some examples, the radio-frequency communication may be associated with a radio-frequency transmission characteristic. The radio-frequency transmission characteristic may be different from the expected radio-frequency communication characteristic. The radio-frequency communication may be received while the aerial vehicle is in flight.”)
wherein the predicted connectivity is obtained from predicted coverage data indicating network coverage in the flight area and currently used for guiding the UAV. (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “The process 900 begins at 902 by receiving a flight plan. This may be performed by the communication module 402 (FIG. 4). The flight plan may be received from an aerial vehicle management system. The flight plan may include (i) a beginning point, (ii) an end point, (iii) a set of directions defining a flight path for navigating between the beginning point and the end point, and (iv) a set of speeds corresponding to the set of directions. The set of speeds may be computed based at least in part on an expected radio-frequency transmission characteristic of a set of cellular access points. The set of cellular access points may be disposed along the flight path. In some examples, the expected radio-frequency transmission characteristic may include a signal quality characteristic, a bandwidth characteristic, a signal loss characteristic, and/or a intercarrier interference characteristic (e.g., a characteristic that defines one or more aspects communications affected by intercarrier interference). At 904, the process 900 instructs propulsion in accordance with the flight plan. This may be performed by the navigation module 406 (FIG. 4). In some examples, instructing propulsion includes instructing a propulsion system of the aerial vehicle to propel the aerial vehicle in accordance with the flight plan.”)

For claim 15. Hahn teaches: A method for guiding an unmanned aerial vehicle (UAV) in a flight area within air space, (Hahn, fig 8-9, column 19, line 1 to column 20, line 39) comprising: 
receiving, from a server apparatus, a report of a connectivity anomaly determined based on a deviation of a result of a connectivity measurement performed by the UAV or a communication terminal different from the UAV at a location within the flight area (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “The flight plan management engine 302, whether embodied in the aerial vehicle 106, the aerial vehicle management system 104, or a suitable combination of the foregoing, may perform the process 900 of FIG. 9… At 906, the process 900 receives a radio-frequency communication from a particular cellular access point. This may be performed by the communication module 402. In some examples, the radio-frequency communication is received by a communication system of the aerial vehicle. The cellular access point may be one of the set of cellular access points. In some examples, the radio-frequency communication may be associated with a radio-frequency transmission characteristic. The radio-frequency transmission characteristic may be different from the expected radio-frequency communication characteristic. The radio-frequency communication may be received while the aerial vehicle is in flight.”)
and a predicted connectivity at the location obtained from predicted coverage data indicating network coverage in the flight area and currently used for guiding the UAV; (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “The process 900 begins at 902 by receiving a flight plan. This may be performed by the communication module 402 (FIG. 4). The flight plan may be received from an aerial vehicle management system. The flight plan may include (i) a beginning point, (ii) an end point, (iii) a set of directions defining a flight path for navigating between the beginning point and the end point, and (iv) a set of speeds corresponding to the set of directions. The set of speeds may be computed based at least in part on an expected radio-frequency transmission characteristic of a set of cellular access points. The set of cellular access points may be disposed along the flight path. In some examples, the expected radio-frequency transmission characteristic may include a signal quality characteristic, a bandwidth characteristic, a signal loss characteristic, and/or a intercarrier interference characteristic (e.g., a characteristic that defines one or more aspects communications affected by intercarrier interference). At 904, the process 900 instructs propulsion in accordance with the flight plan. This may be performed by the navigation module 406 (FIG. 4). In some examples, instructing propulsion includes instructing a propulsion system of the aerial vehicle to propel the aerial vehicle in accordance with the flight plan.”)
and guiding the UAV based on the received report of the connectivity anomaly at the location. (Hahn, fig 8-9, column 19, line 1 to column 20, line 39, “At 906, the process 900 receives a radio-frequency communication from a particular cellular access point. This may be performed by the communication module 402. In some examples, the radio-frequency communication is received by a communication system of the aerial vehicle. The cellular access point may be one of the set of cellular access points. In some examples, the radio-frequency communication may be associated with a radio-frequency transmission characteristic. The radio-frequency transmission characteristic may be different from the expected radio-frequency communication characteristic. The radio-frequency communication may be received while the aerial vehicle is in flight. At 908, the process 900 adjusts the flight plan based at least in part on the radio-frequency transmission characteristic of the radio-frequency communication. This may be performed by the flight planning module 404 (FIG. 4). The flight plan may be adjusted while the aerial vehicle is in flight. In some examples, adjusting the flight plan may include: adjusting the set of directions to cause the aerial vehicle to directionally deviate from the flight path, or adjusting the set of speeds to cause the aerial vehicle to speed up or to slow down during at least one segment of the flight path.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn, US 10,438,494 in view of Kotecha, US 2016/0371985.

For claim 4. Hahn discloses all the limitations of claim 1, however Hahn doesn’t teach: wherein the location is recorded along three-dimensions, and the predicted coverage data indicates network coverage along three dimensions. 
Kotecha from the same or similar fields of endeavor teaches: wherein the location is recorded along three-dimensions, and the predicted coverage data indicates network coverage along three dimensions. (Kotecha, paragraph 24-28, “3D network coverage component 240 may include one or more servers or other computer devices used to maintain data structures that map network coverage provided by the wireless network (e.g., provided by base stations 220 and access network 230). The map may be a 3D map that relates geographical areas (e.g., cells or smaller geographical units) to the current signal strength that is estimated as being associated with the geographical area. Within a particular geographical area, the wireless signal strength may vary at different altitudes. 3D network coverage component 240 may track signal strength as a function of altitude and geographical location (e.g., latitude and longitude coordinates). In one implementation, for network coverage relating to UAV navigation, 3D network coverage component 240 may track network coverage between approximately 100 and 400 feet above the ground. For example, for a particular geographical area, 3D network coverage component 240 may maintain an estimate of the current network signal strength at 100 feet, at 200 feet, at 300 feet, and at 400 feet… UAV navigation component 250 may obtain network coverage information, from 3D network coverage component 240, to use in generating the flight paths.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kotecha into Hahn, since Hahn suggests a technique for determining expected radio-frequency transmission characteristic (signal quality) of a location, and Kotecha suggests the beneficial way of including such location and such signal quality in a 3D coverage map since signal quality, within a particular geographical area vary as a function of altitude (Kotecha, paragraph 34) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462